Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2006143891 see paragraphs [0027], [0071]-[0083].

With regard to claim 1 regarding a copolymerized polyester (A) containing a polyvalent carboxylic acid ingredient and a polyhydric alcohol ingredient as copolymerization ingredients, wherein, when a total content of the polyvalent carboxylic acid ingredient is taken as 100% by mol, a sum of a content of an aromatic polyvalent carboxylic acid ingredient and a content of an alicyclic polyvalent carboxylic acid ingredient is 100% by mol and, when a total content of the polyhydric alcohol ingredient is taken as 100% by mol, 

JP2006143891A  discloses a resin composition for waterborne can-coating comprises (A) a polyester having an acid value of 150 to 800 eq/10<SP>6</SP>g and a number average molecular weight of 5,000 to 100,000 produced from, as the polycarboxylic acid component, 70 to 100 mol% of aromatic dicarboxylic acid, 0 to 30 mol% of other polycarboxylic acids,


a content of a glycol ingredient (a) is 10 to 40% by mol, wherein the glycol ingredient (a) has such a structure that two hydroxyl groups are bonded by an alkylene group having a number of carbon atoms of 5 or less, wherein the alkylene group has, as a side chain thereof, an alkyl group having a number of carbon atoms of 2 or more, 
wherein the glycol ingredient (a) has such a structure that two hydroxyl groups are bonded by an alkylene group having a number of carbon atoms of 5 or less, wherein the alkylene group has, as a side chain thereof, an alkyl group having a number of carbon atoms of 2 or more,
The abstract goes on to disclose that the polyhydric alcohols, including 2-ethyl-2-butyl-1,3-propanediol, as the essential component, additionally at least one selected from the group consisting of 2-methyl-1,3-propanediol, 1,4-butanediol, and 1,4-cyclohexanedimethanol and the total of them is 40 to 100 mol% and include 0 to 60 mol% of other polyhydric alcohol; (B) a resol type phenolic resin; (C) a basic compound; and water.

and wherein the copolymerized polyester has a glass transition temperature of -10 to 20°C 
On page 7 lines 9-10, the reference states that the preferable glass transition temperature (Tg) is 10-90 degreeC.  More preferably, it is 20-70 degreeC is measured by differential thermal analysis (DSC) which overlaps that which is claimed by applicants.

and an acid value of 150 to 400 equivalents/ton.
In lines 9-10 page 6, the acid value of the polyester resin used in the present invention (A) is required to have a 150eq / 10 6 g~800eq / 10 6 g.
employ particular amounts and/or parameters as known in the art, since the values within or overlap those values as claimed and since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).   One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 2, wherein the glycol ingredient (a) has a structure represented by the following formula (1).
(In the formula (1), R1 and R2 each independently is a straight or branched alkyl group having a number of carbon atoms of 1 to 10, and is an integer of 1 to3. Each of the plural Ri and Ra may be the same or different. However, the number of carbon atoms of any one of Ri and Ro is 2 or more.)
Although the actual structure of formula 1 is not disclosed in the reference, since the reference discloses the same moieties used to make the product within the same ranges and parameters and under the same process conditions as claimed, it is prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). 

With regard to claim 3, wherein the formula (1) is 2,2-butylethylpropanediol.
The reference discloses on page 15 the Synthesis Example of Polyester Resin (a) of the Present Invention 50 parts of terephthalic acid, 115 parts of isophthalic acid, 1.9 parts of trimellitic anhydride, 50 parts of 2-ethyl-2-butyl-1,3-propanediol, 1,4- 99 parts of butanediol, 48 parts of 1,4-cyclohexanedimethanol and 0.07 part of titanium tetrabutoxide are charged into a 2 L flask, gradually heated to 220 ° C. over 4 hours, and water is distilled off for esterification.


With regard to claim 4, wherein a number-average molecular weight is within a range of 5000 to 13000.
number average molecular weight of the polyester resin (A) used is 5,000 to 100,000, preferably 8,000 to 50,000, more preferably 10,000 to 30,000. If the number average molecular weight is less than 5,000, the coating film becomes brittle, and the workability and retort resistance are inferior. If it exceeds 100,000, the water dispersibility of the polyester and the stability of the dispersion decrease, Painting workability may be reduced. The number average molecular weight referred to here is measured by gel permeation chromatography (GPC) using a standard polystyrene calibration curve.

With regard to claim 5 regarding a water dispersion (B) containing the copolymerized polyester (A), an organic solvent and water.
	In line 12 lines 16-20, the reference discloses that, one or more of the above organic solvents are selected, the polyester resin used in the present invention is heated and dissolved, and then the resol type phenol resin used in the present invention and the basic compound are added while stirring. Thereafter, a more stable aqueous dispersion can be obtained by performing a dispersion method in which water is added.

With regard to claim 6 regarding an aqueous paint containing the water dispersion (B), and one or member(s) selected from a group consisting of a crosslinking agent (C), a pigment (D) and an additive (E).
In addition to the discussion in claim 5 above, on page 16 lines 17-18, note that the reference discloses that [a]fter completion of the reaction, the obtained solution was filtered to obtain an m-cresol-based resol type phenol resin crosslinking agent (k) having a solid content of about 50%.
paint additives such as antifoaming agents and leveling agents are not used, and when lubricants such as wax are added.


With regard to claim 7 regarding a coated metal plate being coated with the aqueous paint mentioned in claim 6.
Note that title, abstract and page 2 lines 4 -5 disclose a resin composition for paint (including can lid and seam repair), and a coated metal plate coated and cured.
   
 	   In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765